         Case 5:18-cv-00440-TES Document 1 Filed 11/29/18 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF GEORGIA
                             MACON DIVISION

JAMES PARKER,                                                    Civil Action File No.

             Plaintiff,
v.

WAL-MART STORES EAST, LP
d/b/a WAL-MART,

             Defendant.
                              /

                             NOTICE OF REMOVAL

      COMES NOW WAL-MART STORES EAST, LP, named Defendant in the

above-captioned matter, by and through its counsel of record, within the time

prescribed by law, and files this Notice of Removal, showing the Court as follows:

                                          1.

      The above-named Plaintiff filed suit against Defendant WAL-MART STORES

EAST, LP in the State Court of Bibb County, Georgia, which is within the Macon

Division of this Court. 28 U.S.C.A. § 90 (a)(2). Said lawsuit is styled as above and is

numbered as Civil Action File No. 18-SCCV-089312. Plaintiff's claims against

Defendant includes claims of negligence.

                                          2.

      Plaintiff filed the Complaint on or about November 2, 2018. Defendant WAL-

MART STORES EAST, LP d/b/a WAL-MART received service of summons and a
         Case 5:18-cv-00440-TES Document 1 Filed 11/29/18 Page 2 of 6




copy of the Complaint on November 14, 2018. Defendant WAL-MART STORES

EAST, LP d/b/a WAL-MART files this notice of Removal within thirty (30) days

after service of summons and a copy of this Complaint.

                                          3.

      Defendant WAL-MART STORES EAST, LP is a Delaware limited partnership,

of which WSE Management, LLC is the only general partner, and WSE Investment,

LLC is the only limited partner. The sole member of WSE Management, LLC and of

WSE Investment, LLC is Wal-Mart Stores East, LLC, and the sole member of

Wal-Mart Stores East, LLC is Walmart Inc. Walmart Inc. is a Delaware corporation

with its principal place of business in the State of Arkansas, and it was not a citizen

of the State of Georgia at the time of or immediately prior to the filing and service

of this lawsuit or at any time thereafter. The principal place of business for all

entities mentioned in this paragraph is 702 SW 8th Street, Bentonville, AR 72716.

                                          4.

      James Parker is a citizen of the State of Georgia.

                                          5.

      Complete diversity of citizenship exists between Plaintiff and Defendant.

                                          6.

      Plaintiff claims injuries to his neck and right shoulder, including a high grade



                                          -2-
         Case 5:18-cv-00440-TES Document 1 Filed 11/29/18 Page 3 of 6




partial supraspinatus rotator cuff tear and a possible high grade bursal sided tear

in the posterior aspect of the rotator cuff, requiring surgery; pain and suffering; past

medical expenses of $30,440.19; future medical expenses; and has made a $125,000

settlement demand (Exhibit "A"), thereby meeting the jurisdictional requirement for

federal subject matter jurisdiction.   See Lowery v. Alabama Power Co., 483 F.3d

1184, 1262 n.62 (11th Cir. 2007) (quoting 28 U.S.C. § 1446(b)); Addo v. Globe Life &

Accident Ins. Co., 230 F.3d 759, 761–62 (5th Cir.2000); Williams v. Safeco Ins. Co.,

74 F.Supp.2d 925, 929 (W.D.Mo.1999); Southern Ins. Co. of Virginia v. Karrer, Civil

Action No. 3:10–CV–84 (CAR), 2011 Westlaw 1100030 (M.D.Ga. Mar. 22, 2011);

Golden Apple Management Co. v. Geac Computers, Inc., 990 F.Supp. 1364, 1368

(M.D.Ala. 1998); Jackson v. Select Portfolio Servicing, 651 F.Supp.2d 1279, 1281

(S.D.Ala. 2009); Barlow v. Variety Wholesalers, Civil Action No. 5:14-CV-375 (WLS)

(M.D.Ga. Dec. 17, 2014); Devezin v. Wal-Mart Stores East, LP, Civil Action No. 1:134-

CV-3721 (CAP) (N.D.Ga February 20, 2015); Peterman v. Wal-Mart Stores, Civil

Action No. 1:13-cv-91 (WLS), 2013 Westlaw 5210188 (M.D.Ga. Sept. 13, 2013); Farley

v. Variety Wholesalers, Civil Action No. 5:13-CV-52 (CAR), 2013 Westlaw 1748608

(M.D.Ga. April 23, 2013). The amount in controversy, exclusive of interest and costs,

exceeds $75,000.




                                          -3-
         Case 5:18-cv-00440-TES Document 1 Filed 11/29/18 Page 4 of 6




                                           7.

      This action is removable pursuant to 28 U.S.C. §§ 1332, 1441, based on

complete diversity of citizenship between Plaintiff and Defendant.

                                           8.

      Pursuant to the provisions of 28 U.S.C. § 1446, Defendant has attached as

Exhibit "B" copies of all the pleadings that were provided to and served upon

Defendant, including copies of all pleadings that have been filed to date in the State

Court of Bibb County, Georgia for the above-styled case.

                                           9.

      Pursuant to 28 U.S.C. § 1446, Defendant is not required to file a removal bond.

                                           10.

      Written notice of the filing of this Notice of Removal will be given to all

parties as required by 28 U.S.C. § 1446.

                                           11.

      A true and correct copy of this Notice of Removal will be filed with the Clerk

of the State Court of Bibb County, Georgia, as required by 28 U.S.C. § 1446.

      WHEREFORE, Defendant WAL-MART STORES EAST, LP prays that the

above-captioned lawsuit be removed to the United States District Court for the

Middle District of Georgia, Macon Division.



                                           -4-
        Case 5:18-cv-00440-TES Document 1 Filed 11/29/18 Page 5 of 6




                                      McLAIN & MERRITT, P.C.

                                        /s/ Howard M. Lessinger
                                      Howard M. Lessinger
                                      Georgia State Bar No. 447088


                                        /s/ Jennie Rogers
                                      Jennie Rogers
                                      Georgia Bar No. 612725
                                      Attorneys for Defendant
                                      WAL-MART STORES EAST, LP
3445 Peachtree Road, N.E.
Suite 500
Atlanta GA 30326-3240
(404) 266-9171
(404) 365-4514
(404) 364-3138 (Fax)
hlessinger@mmatllaw.com


      The undersigned counsel certifies that the foregoing Notice of Removal has
been prepared with one of the font and point selections approved by the court in LR
5.1B.

                                       /s/ Howard M. Lessinger
                                      Howard M. Lessinger




                                        -5-
         Case 5:18-cv-00440-TES Document 1 Filed 11/29/18 Page 6 of 6




                          CERTIFICATE OF SERVICE

      This is to certify that on November 29, 2018, I electronically filed a NOTICE

OF REMOVAL with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing to attorneys of record.

                                       McLAIN & MERRITT, P.C.


                                           /s/ Howard M. Lessinger
                                       Howard M. Lessinger
                                       Georgia State Bar No. 447088
                                       Attorneys for Defendant
                                       WAL-MART STORES EAST, LP
3445 Peachtree Road, N.E.
Suite 500
Atlanta GA 30326-3240
(404) 266-9171
hlessinger@mmatllaw.com




                                         -6-
